875 F.2d 315Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.JOHN LANGFORD, Plaintiff-Appellant,andJeannette Langford, Plaintiff,v.M. Wayne HUGGINS, Sheriff, Defendant-Appellee,andCounty of Fairfax, John E. Granfield, Chief, WilliamWhilden, Beth Iddings, Defendants.
No. 88-2889.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 30, 1988.Decided May 2, 1989.

John Langford, appellant pro se.
Carolyn Smith Motes, Motes, Fite & O'Brien, Peter Donald Andreoli, Jr., County Attorney's Office, for appellees.
Before PHILLIPS, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
John Langford appeals from the order of the district court granting defendants' motion for a directed verdict at the conclusion of Langford's case-in-chief at trial on his 42 U.S.C. Sec. 1983 complaint.  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning stated by the district court.  Langford v. Huggins, C/A No. 88-8-A (E.D.Va., July 6, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.